DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           Applicant's response and amendments, filed December 14, 2020, to the prior Office Action is acknowledged.  Applicant has amended claims 1 and 3-5, withdrawn claims 7-10 and 17-20, cancelled claims 11-16, and added new claims, claims 21-25.
Claims 1-6 and 21-25 are currently under examination and the subject matter of the present Office Action.

Priority
Applicant's claim for the benefit of a prior-filed application, provisional application 62/232,294 and PCT application PCT/US16/53510, filed on September 25, 2015 and September 23, 2016, respectively, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Accordingly, the effective priority date of the instant application is granted as September 25,
2015.

Response to Arguments (Objections)
	The prior objection of claim 1 for the typographical error of failing to put a comma between the compounds myo-inositol and D-glucose and thereby properly distinguishing between the two compounds is withdrawn in light of Applicant’s amendment placing a comma between them.
Claim Rejections - 35 USC § 112(a)
New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim(s) 21, from which claims 22-25 depend, added/amended by amendment on December 14, 2020, recites the limitation “folic acid at a concentration of 0.3 g/L ± 10%”, and claim 25 recites the limitation of “Pyridoxine HCI at a concentration of 205 g/L ± 10%”.  Clear support for the new limitation(s) cannot be found in the instant application or priority documents.  Accordingly, the amendment(s) to Claim(s) 21-25 is/are considered to constitute new matter.

MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the Applicant should therefore specifically point out the support for any amendments made to the disclosure” (emphasis added). 

Applicant argues in Remarks, filed on December 14, 2020, that support for the new limitation(s) may be found in “pages 12-16” (Remarks, p. 1, Formal Matters). 
Table 2 teaches a stock folic acid vitamin solution having a folic acid concentration of .3 mg/L.
Table 2 teaches a pyridoxine HCl concentration of 0.103 g/L.
The Specification fails to disclose a folic acid stock solution having a folic acid concentration of 0.3 g/L +/- 10%.  Furthermore, the Specification also fails to disclose a pyridoxine HCl stock solution having a pyridoxine concentration of 205 g/L +/- 10%.
Alternatively, if Applicant believes that support for the concentrations recited in the new limitation(s), as now recited in Claim(s) 21 and 25, is present and clearly envisaged in the instant application or earlier filed priority documents, applicant must, in responding to this Office Action, point out with particularity, where such support may be found.
Applicant does not indicate where these limitations are supported by the original specification, or how, as is Applicant's burden. See MPEP §714.02, last sentence of the third paragraph from the end and MPEP §2163.06 (I) last sentence.
Because claims 22-25 depend from claim 21, they also lack adequate written description.

Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stampfer et al.
Culture of Epithelial Cells, 2nd Ed., 2002), in view of Shipley et al. ("IMPROVED MEDIUM AND CULTURE CONDITIONS FOR CLONAL GROWTH WITH MINIMAL SERUM PROTEIN AND FOR ENHANCED SERUM-FREE SURVIVAL OF SWISS 3T3 CELLS", 1981, In Vitro Vol. 17(8), p. 656-670), Peehl et al. ("Chapter 6: Human Prostatic Epithelial Cells", Culture of Epithelial Cells, 2nd Ed., 2002), Evans et al. (Evans et al., "Studies of Nutrient Media for Tissue Cells in Vitro: I. A Protein-free Chemically Defined Medium for Cultivation of Strain L Cells", The Journal of Cancer Research 16(1), 1956), Hammond et al. ("Serum-free growth of human mammary epithelial cells: Rapid clonal growth in defined medium and extended serial passage with pituitary extract", Proceedings of the National
Academy of Sciences of the United States of America 81, 1984; of record in the IDS), and Matthews et al.
("Chemically Defined Medium for the Growth of Lymphocytes", Methods in Enzymology 150, 1987).
Regarding claim 1, Stampfer teaches a combination of defined stock solutions for making a basal medium (p. 131-133- "Composition of MCDB 170 Stock Solutions"), in particular a medium capable of culturing epithelial cells (p. 114-115, Protocol 4.5 - "Primary Culture of Mammary Epithelium from
Organoids"), comprising: (b) a 100x solution of vitamins including folinic acid (p. 131, Stock D).  Of note, Stampfer teaches that the stock solution of vitamins contains pyridoxine HCl at a concentration of .006168 g/L (p. 131, Stock D), a separate stock solution of calcium chloride at a concentration of 58.81 g/L (p. 132, Stock J), and a separate stock solution of putrescine 2HCl at a concentration of 0.00001611 g/L and thymidine at a concentration of 0.007266 g/L (p. 132, Stock I).
	Shipley teaches a 100x stock solution for culturing cells that comprises the same vitamins with folinic acid taught by Stampfer (p. 658, Table 1; p. 660, Table 2, Stock 2).  Shipley also teaches that folinic acid can be substituted with folic acid, the latter capable of culturing cells for growth at higher concentrations (p. 665, col 1, Vitamins).  Of note, Shipley teaches that the stock solution of vitamins 
Neither Stampfer nor Shipley, however, teach stock solutions (c) or (e).
Peehl teaches a combination of stock solutions for making a basal medium to culture epithelial cells (p. 172, para 3; p. 173, Section 2). Peehl teaches that one such stock solution is (c) a solution of trace elements including calcium chloride, wherein the concentration of calcium chloride is 13.5240 g/L  (p. 191, Appendix A- "Stock 4").  Peehl also teaches that this solution can be combined with a 100x folic acid stock solution having a concentration of .1324 g/L for creation of the basal medium (p. 191, Appendix A- "Stock 3”; p. 173-174, 2.1.2. Medium PFMR-4A).  Of note, Peehl also teaches an additional stock solution comprising .032 g/L putrescine used to create the basal medium to culture epithelial cells (p. 191, Stock 8).
Peehl does not teach ipsis verbis (e) a stock solution of HEPES buffer, NaOH, and D-glucose. Peehl does, however, teach a stepwise method of arriving at a solution comprising HEPES, NaOH, and D-glucose (p. 173, Section 2.1.1.). Specifically, Peehl teaches creating an HBS solution by first adding
HEPES and then bringing the pH of the solution to 7.6 by adding NaOH (p. 173, Section 2.1.1.). Finally,
Peehl teaches adding glucose along with a number of salts to the solution (p. 173, Section 2.1.1.). Thus, the method according to Peehl arrives at a solution comprising the compounds of (e). This solution is also a stock solution because it is prepared independently of other solutions which, when combined, will form a basal medium.
Neither Stampfer nor Peehl teach stock solutions (a).
Evans teaches a protein-free basal medium for culturing strain L cells (p. 77, col 1, para 1) without the use of serum extract (p. 77, col 1, para 1). Evans teaches that one such stock solution is (a) a solution of 20 naturally occurring amino acids (p. 78, col 1-2; p. 78, Table 1; p. 79, col 1). Neither Stampfer, nor Peehl, nor Evans teach stock solution (d).

compounds from stock solutions to be combined to form a basal medium for culturing human mammary epithelial cells include the "other organic components" adenine, choline chloride, D-glucose, myo-inositol, putrescine 2HCI, sodium pyruvate, and thymidine (abstract; Table 1). While Hammond does not teach a stock solution specifically comprising all the compounds dissolved together, Hammond does group them together (Table 1).
Furthermore, Stampfer teaches that a basal medium for culturing human mammary epithelial cells, MCDB 170, comprises a stock solution comprising adenine, myo-inositol, thymidine, and putrescine 2HCI (p. 132, Stock I), demonstrating that combining four of the seven compounds listed together by Hammond in a stock solution for creating a basal medium was already known in the art.
Finally, Matthews teaches a set of stock solutions for creating a basal medium (p. 134,
Introduction, para 1) comprising "other organic compounds" (Table 1), including a stock solution containing myo-inositol and choline chloride (p. 137, para 2 - "(4) stock H, myo-inositol and choline chloride"), demonstrating that dissolving choline chloride with myo-inositol to create a stock solution for a basal medium was already known in the art.
Because Hammond groups the seven compounds of solution (d) together, one of ordinary skill in the art would have deduced combining them together to form a single stock solution of "other organic compounds" (Table 1) in light of both Stampfer and Matthews, which each teach that various compounds of the seven listed can be combined to create stock solutions.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the stock solutions taught by either Stampfer or Shipley, wherein the folinic acid in the vitamin solution of either Stampfer of Shipley could have been substituted with folic acid based on Shipley, with the stock solutions taught by Peehl, Matthews, Evans, and a solution containing glucose and sodium pyruvate as taught by Hammond, respectively, to create a basal medium for culturing cells. Peehl, Matthew, and Evans each respectively teaches particular stock solutions with compounds necessary for creating a basal medium and Hammond teaches a list of "other organic compounds", including glucose and sodium pyruvate, for creating a basal medium, and one of ordinary skill in the art would have been motivated to combine the stock solution taught by Stampfer or Shipley, wherein the folinic acid in the vitamin solution of either Stampfer of Shipley could have been substituted with folic acid based on Shipley, with the stock solutions taught by Peehl, Matthews, Evans, and the sodium pyruvate and glucose taught by Hammond, because doing so would have led to a basal medium with all the compounds necessary for culturing cells taught by Hammond (Table 1). Furthermore, solution (a), as taught by Matthews, solutions (c) and (e), as taught by Peehl, solution (b), as taught by Stampfer or Shipley, and sodium pyruvate and glucose, as taught by Hammond, are combined with one another to form part of a basal medium; however, each of the individual components (the independent stock solutions taught by Stampfer or Shipley, Hammon, and Peehl, and the compounds taught by Hammond) performs the same task individually as they do in combination with each other, namely, as components forming part of a basal medium . Similarly, stock solution (d), formed from a stock solution comprising adenine, myo-inositol, thymidine, and putrescine 2HCI, as taught by Stampfer, a stock solution comprising myo-inositol and choline chloride, as taught by Matthews, and sodium pyruvate and 
One skilled in the art would have a reasonable expectation of success of combining the stock solution comprising adenine, myo-inositol, thymidine, and putrescine 2HCI taught by Stampfer and the vitamin solution comprising either folinic acid or folic acid taught by Shipley with the stock solution comprising trace elements including calcium chloride and the stock solution comprising HEPES buffer, NaOH, and D-glucose taught by Peehl, the stock solution comprising a solution of 20 naturally occurring amino acids taught by Evans, the stock solution comprising myo-inositol and choline chloride taught by Matthews, and a solution containing glucose and sodium pyruvate taught by Hammond to create a basal medium because Hammond teaches that a basal medium containing the compounds of the stock solutions taught by Stampfer (or Shipley), Peehl, Matthews, and Evans, in addition to glucose and sodium pyruvate, can be formed from selfsame compounds and used to grow cells.

Regarding claim 2, Peehl teaches that the solution of HEPES buffer, NaOH, and D-glucose further comprises phenol red (p. 173, Section 2.1.1.).
Regarding claims 3-4, neither Hammond, nor Stampfer, nor Peehl, nor Matthews, nor Evans teaches ipsis verbis that a basal medium can be created from a mixture of the stock solutions (a)-(e).
Hammond, however, lists compounds that can be combined together to create a basal medium
(Table 1).
In addition to Hammond, Stampfer, Peehl, Matthews, and Evans each teaches stock solutions containing the compounds comprising the basal medium of Hammond (see analysis above) and that such stock solutions can be combined with other stock solutions to create a basal medium, and 
Regarding claims 5-6, Hammond teaches an optimized cell culture medium comprising the basal medium of claims 3-4. Hammond also teaches that the basal medium can comprise serum and a growth factor (abstract).

Response to Arguments (103)
Applicant argues that Stampfer does not teach a 100x stock solution of vitamins containing folic acid, but of folinic acid (Remarks, p. 7, para 1).  Applicant also argues buttresses this point by noting that Stampfer teaches a much lower concentration of folinic acid (0.0006 g/L) than that of folic acid taught by the instant Specification (0.3 g/L), or 500 times less than what is taught by the Specification.
Applicant’s argument has been fully considered, but it is not persuasive.
	While Stampfer teaches a 100x stock solution of vitamins comprising folinic acid and not folic acid, Shipley, which teaches the same 100x stock solution of vitamins containing folinic acid taught by Stampfer, makes clear that one of ordinary skill in the art at the time of the claim invention would have known that folinic acid and folic acid were substitutes.  This is because Shipley explicitly teaches that folic acid can be substituted for folinic acid in the vitamin stock solution.  While Applicant notes that Stampfer teaches a much lower concentration of folinic acid than the concentration of folic acid taught by the instant Specification, Shipley makes clear that the concentration of folic acid needs to be greater than that of folinic acid to support cell growth (p. 665, col 1, Vitamins).  It is also necessary to mention, in light of Applicant’s claimed concentration (i.e., in reference to claim 21), that the Specification does not actually teach the concentration (0.3 g/L) mentioned by Applicant in his Remarks to support patentability, and therefore such an argument cannot be considered given that the Specification provides no such support for the argument proffered.

Applicant also argues that one of ordinary skill in the art would not have had a reasonable expectation of success in combining the compounds taught by the various references to arrive at the claimed culture medium (Remarks, p. 7, para 2).  Applicant buttresses this point by noting that, since cell cultures are sensitive to changes in the culture medium, one of ordinary skill in the art would not have changed the composition of a culture medium once it was demonstrated to effectively grow cells (Remarks, p. 7, para 2), and therefore one of ordinary skill in the art would not have sought to modify the any of the culture mediums taught by the various references.
Applicant’s argument has been fully considered, but it is not persuasive.
	Each of the references teaches various compounds and concentrations existing in stock solutions that, when combined, yield a basal medium for growing cells.  Given the success demonstrated by each of these references in growing cells, it is likely, contrary to Applicant’s opinion, that one of ordinary skill in the art would have expected that combining certain stock solutions containing the relevant compounds from different references would also have yielded a basal medium capable of growing cells.  This is because there is no evidence that the stock solutions comprising the relevant compounds, when combined with other stock solutions to form a basal medium, could not grow cells, given that each individual stock solution had demonstrated an ability to help grow cells when combined with other stock solutions in each of the various references.  Furthermore, each of the references contains a basal medium product (i.e., the final result of combining the individual stock solutions) comprising compounds of a similar nature (e.g., amino acids, trace elements, vitamins, salts).  It is unlikely, therefore, that one of ordinary skill in the art would have combined a stock solution from one reference comprising vitamins, another stock solution from another reference comprising trace elements, and another stock solution from another reference comprising amino acids, etc. and not expected a basal medium to form capable of growing cells.  In fact, it would have been contrary to that 

Applicant argues that medium taught by claim 1 demonstrates unexpected results compared to the medium taught by Hammond (Remarks, p. 7, para 3-4).  Namely, Applicant claims that their medium supported better growth of pre-stasis human mammary epithelial cells (HMECs) than the media of Hammond, and that their media maintained heterogeneity longer compared to the media taught by Hammond (Remarks, p. 7, para 3).  This is evidently because, according to Applicant, providing folic acid  at significantly higher concentrations in a stock solution relative to folinic acid “could provide these significant advantages as compared to a culture medium that has been in use for decades” (Remarks, p. 7, para 4).
Applicant’s argument has been fully considered, but it is not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	According to Shipley, one of ordinary skill the art would have known to substitute folinic acid with greater concentrations of folic acid to provide for adequate cell growth (see above).  Furthermore, references such as Peehl provide for greater concentrations of folic acid in basal medium (see above) than what was taught by Applicant’s Specification (.3 mg/L), meaning that culturing cells at a much higher concentrations of folic acid in order to yield better cell growth was already contemplated by the ordinary artisan at the time of the claimed invention.  And while Applicant compares the basal medium of the instant invention to that of Hammond, Applicant should be reminded that the obviousness 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J RABORG whose telephone number is (571)270-1281.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/T.J.R./Examiner, Art Unit 1633              

/KEVIN K HILL/Primary Examiner, Art Unit 1633